DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 06/24/2022

	Claim(s) 1-20 are pending.
	Claim(s) 1, 7, 8, and 15 have been amended.
The 35 U.S.C § 103 rejection to claim(s) 1-20 have been fully considered in view of the amendments received on 06/24/2022 and are fully addressed in the prior art rejection below.



Response to Arguments
Received 06/24/2022


Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive; as expressed below.



Regarding independent claim(s) 1, 8, and 15:

Applicant argues (Remarks, Page 7, ¶ 2-3), that “… Lanman discloses a machine-learning model that receives a single, all-in-focus RGB-D image and generates a high-quality defocus blur image as an output. Nevertheless, applicant submits that generating a defocus blur image from a single RGB-D image cannot reasonably be construed as being equivalent to a process of selecting two or more presentation planes from a plurality of full resolution views based on a combination of presentation planes that provide a best representation of a scene. Specifically, Lanman’s disclosure of generating a blur image from a single RGB-D image teaches away from a process of selecting two or more presentation planes from a plurality of full resolution views since Lanman fails to disclose or suggest a process of making a selection to generate the image. Moreover, applicant submits that a process of generating a defocus blur image is not equivalent to providing a best representation of a scene.
Since Mastsunobu, Lv, Owada and Lanman each fail to disclose or suggest a process of performing DNN inferencing to select two or more presentation planes based on a combination of presentation planes that provide a best representation of a scene, any combination of the references necessarily fail to disclose or suggest such a process. Accordingly, claims 1, 8 and 15, and their respective dependent claims, are patentable over any combination of Mastsunobu, Lv, Owada and Lanman.”
The Examiner disagrees. Applicant’s arguments fail to broad nature of the claim language. Wherein, the selecting two or more presentation planes are not from a plurality of full resolution views, but rather the perform DNN inferencing using a plurality of full resolution views to select two or more presentation planes. In other words, as claimed, the select two or more presentation planes are based on full resolution views and is silent regarding the select two or more presentation planes from a plurality of full resolution views. Thus, the circle of confusion (CoC) map(s) correspond to a foreground (i.e. plane 1, focus at 2.2 D (corresponding a distance/depth of near)) and a background (i.e. plane 2, focus at 0.1 D (corresponding to a distance/depth of far)) (Lanman; [¶ 0055 and ¶ 0058-0060]) which are selected by the machine-learning model using the RGB-D image (i.e. RGB image and depth map) (Lanman; “The circle-of-confusion map may be generated based on the depth map and encodes a desired focal surface in the scene (e.g., based on a focal surface at 0.1 D, 2.2 D, or any other desired depth) … the depth map may include a plurality of depth pixels, each of which encoding depth information of a corresponding color pixel in the training image (e.g., the depth pixel at a given x-y coordinate in the depth map corresponds to the depth information of the color pixel at the same x-y coordinate in the training image)” [¶ 0062], such that “The training sample may include a training image of a scene (e.g., with color information from multiple different color channels, such as red, green, and blue) and a corresponding depth map of the scene” [¶ 0061]). Moreover, the representation of the single RGB-D image corresponds to a plurality of images (Lanman; “This network is demonstrated to accurately synthesize defocus blur, focal stacks, multilayer decompositions, and multiview imagery using only a few frames of commonly available RGB-D (i.e., multi-color channels, such as red, green, and blue, and depth information) images” [¶ 0028]; moreover, machine-learning model is able to process several input types [¶ 0068-0070]).
Furthermore, the referred to “single RGB-D image” are taught as two images by Lanman et al. (Lanman; a single RGB-D input (e.g., color image 121 and corresponding depth map 122) [¶ 0039], as illustrated within Fig. 1; moreover, leaning algorithm includes the input RGB 510/601 and depth map 511/602 as distant elements/images [¶ 0055 and ¶ 0058], as illustrated within Fig. 5 and Fig. 6), and the machine-learning model is taught as being configured to take multiple RGB-D images (Lanman; [¶ 0039], as illustrated within Fig. 1). Such that, the machine-learning model process, as addressed above, generates an output image (Lanman; synthesized output image 520 [¶ 0055] or 620, 630, 660, and/or 670 [¶ 0059-0060], as illustrated within Fig. 5 and Fig. 6). Thus, Applicant fails to view the teachings within the applied prior art. Although, Applicant infers a “best representation of a scene” as being different from the teachings of the applied prior art, however this subject matter limitation is subjective; wherein, a “best representation” based on a desired effect, and is not claimed according a unit of measure, benchmark, standard, and/or protocol in a manner that would differentiate from the prior art. 
Still further, Applicant fails to view the combination as a whole. Wherein, Matsunobu et al. (US PGPUB No. 20190364265 A1) teaching of using the plurality of full resolution views to select two or more presentation planes (Matsunibu; using the plurality of super-resolution image (i.e. full resolution views) to select two or more presentation FOVs/planes [¶ 0133-0135 and ¶ 0137-0138]; moreover, aggregated information [¶ 0217-0220]), Lv et al. (US PGPUB No. 20190057509 A1) teachings of using the plurality of full resolution views to select two or more presentation planes (Lv; [¶ 0020, ¶ 0022-0023, and ¶ 0026-0028]), and Owada et al. (US PGPUB No. 2000118003 A1) teaching of using a plurality of views to select two or more presentation planes (Owada; [¶ 0031, ¶ 0034-0035, and ¶ 0038-0039]), are modified by the teachings of Lanman et al. to incorporate subject matter as expressed above.
Therefore, Applicant’s arguments are not persuasive. 
	

Regarding dependent claim(s) 4-6, 11-13, and 18-20:

Applicant’s arguments (Remarks, Page 7: ¶ 4), filed 07/26/2022, with respect to the rejection(s) of claim(s) 2-6, 11-13, and 18-20 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 8, and 15 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 7-10, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mastsunobu et al., US PGPUB No. 20190364265 A1, hereinafter Matsunobu, in view of Lv et al., US PGPUB No. 20190057509 A1, hereinafter Lv, in view of Owada et al., US PGPUB No. 20200118003 A1, hereinafter Owada, and further in view of Lanman et al., US PGPUB No. 20200311881 A1, hereinafter Lanman.

Regarding claim 1, Matsunobu discloses an apparatus (Matsunobu; a system/apparatus [¶ 0210], as illustrated within Fig. 16; moreover, data presentation apparatus [¶ 0211-0214]; and moreover, free-viewpoint video generating system [¶ 0074, ¶ 0080-0082, and ¶ 0085], and 3D reconstruction [¶ 0106-0108 and ¶ 0113]), comprising:
one or more processors to generate a plurality of full resolution views for each frame of a three-dimension (3D) scene (Matsunobu; the system/apparatus, as addressed above, comprises one or more processors [¶ 0262-0264 and ¶ 0268] to generate a plurality of super-resolution images (i.e. full resolution views) [¶ 0119-0120, ¶ 0122, and ¶ 0131] for each frame of a 3D scene [¶ 0065-0066]; wherein, real viewpoint images are used to construct multi-viewpoint images [¶ 0080-0082] through the use of a plurality of cameras [¶ 0063-0064 and ¶ 0074-0075] of a real implicitly 3D space [¶ 0065-0066], given 3D space (i.e. world coordinate system) [¶ 0067-0069]; and wherein, the super-resolution is able to be performed from multiple viewpoints [¶ 0217-0220]; moreover, imaging comprises aspects of resolution [¶ 0033-0034]), perform reconstruction using the plurality of full resolution views to select two or more presentation planes that provide a representation of a scene for display from among a plurality of available planes (Matsunobu; perform reconstruction using the plurality of super-resolution images (i.e. full resolution views) to select two or more presentation FOVs/planes that provide a representation of a scene for display from among a plurality of available FOVs/planes [¶ 0133-0135 and ¶ 0137-0138]; moreover, super-resolution processing utilizes data from multiple nearby cameras to be aggregated for construction of one or more super-resolution images that provide a representation of a scene [¶ 0217-0220] for display [¶ 0113 and ¶ 0213-0214]).  
Matsunobu fails to disclose performing deep neural network (DNN) inferencing; and 
to select two or more presentation planes based on a combination of presentation planes that provide a best representation of a scene for display from among a plurality of available planes.
However, Lv teaches performing neural network (NN) inferencing using the plurality of full resolution views to select two or more presentation planes from among a plurality of available planes (Lv; performing neural network (NN) inferencing using the plurality of full resolution views (i.e. images comprising color and depth data) to select two or more presentation FOVs/planes [¶ 0026-0028] from among a plurality of available FOVs/planes [¶ 0020 and ¶ 0022-0023]; wherein, a projected scene flow [¶ 0038-0039] can be displayed [¶ 0051-0052]; moreover, a sequential image pair with color data and depth data are selected to be processed within a NN [¶ 0032, ¶ 0034, and ¶ 0040-0042]).
Matsunobu and Lv are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu, to incorporate performing neural network (NN) inferencing using the plurality of full resolution views to select two or more presentation planes from among a plurality of available planes (as taught by Lv), in order to provide an improved estimation of three-dimensional motion from images in a computational efficient manner (Lv; [¶ 0003]).
Mastsunobu as modified by Lv fails to explicitly disclose performing deep neural network (DNN) inferencing; and 
to select two or more presentation planes based on a combination of presentation planes that provide a best representation of a scene for display from among a plurality of available planes.
However, Owada teaches performing deep neural network (DNN) inferencing using the plurality of views to select two or more presentation planes that provide a representation of a scene for display from among a plurality of available planes (Owada; performing deep neural network (DNN) inferencing [¶ 0022 and ¶ 0031] using the plurality of samples/views to select two or more presentation perspectives/planes that provide a representation of a scene for display from among a plurality of available perspectives/planes [¶ 0038-0039]; Wherein, the neural style transfer function (308), based on a style transfer neural network trained, is configured to select (as a required input) a style image (i.e. forest image (320b) or explosion image (320a)) and a target image (i.e. latent image (306) or color-shifted latent image (i.e. green image (322b) or red image (322a))) [¶ 0038-0039], as illustrated within Fig. 3;  such that, a reference image (i.e. style image) or a set of reference images (i.e. two or more of a plurally of style images) may be specified/selected to guide a final color scheme of a final image (wherein, the final image may be the latent image (306) and/or the style-transferred image (310)) to be rendered on the display device [¶ 0034-0035]; additionally, an error correction implicitly corresponds to a best representation of a scene for display, given an iteration (i.e. forward-backward-propagation) process (Owada; a best representation of a scene corresponds to final/reconstructed visualization with reduced errors [¶ 0045-0047] and/or with enhanced attributes [¶ 0038-0039], as illustrated within Fig. 3 and Fig. 5 [¶ 0031 and ¶ 0043]).
Matsunobu in view of Lv and Owada are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu as modified by Lv, to incorporate performing deep neural network (DNN) inferencing using the plurality of views to select two or more presentation planes that provide a representation of a scene for display from among a plurality of available planes (as taught by Owada), in order to provide an improved three-dimensional modeling that reduces the loss of information while being user-friendly (Owada; [¶ 0003 and ¶ 0015]).
Matsunobu as modified by Lv and Owada fails to disclose to select two or more presentation planes based on a combination of presentation planes that provide a best representation of a scene for display from among a plurality of available planes.
However, Lanman teaches perform neural network inferencing using the plurality of full resolution views to select two or more presentation planes based on a combination of presentation planes that provide a best representation of a scene for display from among a plurality of available planes (Lanman; perform neural network (i.e. machine-learning model) inferencing using the plurality of full resolution views to select two or more presentation planes based on a combination of presentation planes that provide a best (i.e. defocus blur) representation  of a scene for display from among a plurality of available planes [¶ 0055 and ¶ 0058-0060], as illustrated within Fig. 6; moreover, generate an output image in training [¶ 0061-0063] and that is trained [¶ 0065-0066]; wherein, the machine-learning model is configured to jointly process the color channels of an image (i.e. red, green, and blue channels) to generate the output image [¶ 0068-0070]; and wherein, the color channels of red, green, blue correspond to images respectively [¶ 0069-0070]; additionally, best representation corresponds to a defocus blur effect [¶ 0033-0035 and 0054]).
Matsunobu in view of Lv, Owada, and Lanman are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu as modified by Lv and Owada, to incorporate perform neural network inferencing using the plurality of full resolution views to select two or more presentation planes based on a combination of presentation planes that provide a best representation of a scene for display from among a plurality of available planes (as taught by Lanman), in order to provide realistic imaging that reduces visual fatigue (Lanman; [¶ 0003, ¶ 0028, and ¶ 0054]).

Regarding claim 2, Matsunobu in view of Lv, Owada, and Lanman further discloses the apparatus of claim 1, wherein the full resolution views comprise a plurality of red, green, blue and depth (RGBD) images (Lv; the full resolution views comprise a plurality of colors and depth (i.e. red, green, blue and depth (RGBD)) images [¶ 0019 and ¶ 0027-0028]; moreover, learning-based 3D scene flow estimation with RGBD images [¶ 0001]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu as modified by Lv, Owada, and Lanman, to incorporate the full resolution views comprise a plurality of red, green, blue and depth (RGBD) images (as taught by Lv), in order to provide an improved estimation of three-dimensional motion from images in a computational efficient manner (Lv; [¶ 0003]).

Regarding claim 3, Matsunobu in view of Lv, Owada, and Lanman further discloses the apparatus of claim 2, wherein the one or more processors further to train the DNN (Owada; the one or more processors further to train [¶ 0027] the DNN [¶ 0043-0045 and ¶ 0047]; moreover, trained encoder of a DNN [¶ 0022 and ¶ 0037-0038] configured to be updated using training [¶ 0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu as modified by Lv, Owada, and Lanman, to incorporate the one or more processors further to train the DNN (as taught by Owada), in order to provide an improved three-dimensional modeling that reduces the loss of information while being user-friendly (Owada; [¶ 0003 and ¶ 0015]).

Regarding claim 15, the rejection of claim 15 is addressed within the rejection of claim 1, due to the similarities claim 15 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 15; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Matsunobu discloses a method (Matsunobu; a method [¶ 0080 and ¶ 0236-0237], as illustrated within Fig. 5 and Figs. 19A-B); and
displaying the two or more presentation planes (Matsunobu;) as a multi-focal/multi-plane (MF/MP) display (Matsunobu; displaying [¶ 0113 and ¶ 0213-0214] the two or more presentation planes [¶ 0133-0135 and ¶ 0137-0138] as a multi focal/plane display [¶ 0211-0214]; wherein, free-viewpoint imaging comprises multiple viewpoints (i.e. presentation planes) [¶ 0033-0034, ¶ 0080-0082, and ¶ 0085]; moreover, free-viewpoint video generating system [¶ 0074, ¶ 0080-0082, and ¶ 0085] and 3D reconstruction [¶ 0106-0108 and ¶ 0113], using a system [¶ 0210]).  
(further refer to the rejection of claim 1)

Regarding claim 16, the rejection of claim 16 is addressed within the rejection of claim 2, due to the similarities claim 16 and claim 2 share, therefore refer to the rejection of claim 2 regarding the rejection of claim 16.

Regarding claim 17, the rejection of claim 17 is addressed within the rejection of claim 3, due to the similarities claim 17 and claim 3 share, therefore refer to the rejection of claim 3 regarding the rejection of claim 17.

Regarding claim 7, Matsunobu in view of Lv, Owada, and Lanman further discloses the apparatus of claim 2, wherein the combination of presentation planes comprises a combination of presentation planes having a least percentage of error based on a depth variation of a central RGBD map (Lanman; the combination of presentation planes comprises a combination of presentation planes having a least percentage of error/loss based on a depth variation of a ground truth (i.e. central RGBD map) [¶ 0055 and ¶ 0058-0060]; moreover, minimized difference [¶ 0064] in relation with a threshold [¶ 0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu as modified by Lv, Owada, and Lanman, to incorporate the combination of presentation planes comprises a combination of presentation planes having a least percentage of error based on a depth variation of a central RGBD map (as taught by Lanman), in order to provide realistic imaging that reduces visual fatigue (Lanman; [¶ 0003, ¶ 0028, and ¶ 0054]).

Regarding claim 8, the rejection of claim 8 is addressed within the rejection of claim 15, due to the similarities claim 8 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 8; however, the subject matter/limitations not addressed by claim 15 is/are addressed below.
Matsunobu discloses at least one non-transitory computer readable medium having instructions stored thereon, which when executed by one or more processors, cause the processors to perform (Matsunobu; at least one computer readable medium having instructions stored thereon cause the processors to perform [¶ 0265-0267] which when executed by one or more processors [¶ 0262-0264 and ¶ 0268-0269]). 
(further refer to the rejection of claim 15)

Regarding claim 9, the rejection of claim 9 is addressed within the rejection of claim 2, due to the similarities claim 9 and claim 2 share, therefore refer to the rejection of claim 2 regarding the rejection of claim 9.

Regarding claim 10, the rejection of claim 10 is addressed within the rejection of claim 3, due to the similarities claim 10 and claim 3 share, therefore refer to the rejection of claim 3 regarding the rejection of claim 10.

Regarding claim 14, Matsunobu in view of Lv, Owada, and Lanman further disclosing the computer readable medium of claim 9, having instructions stored thereon, which when executed by one or more processors, further cause the processors to perform optical eye box extension (Lanman; memory (i.e. CRM) having instructions stored thereon when executed by one or more processors to cause the processors [¶ 0119 and ¶ 0122-0123] to perform optical eye box extension [¶ 0052 and ¶ 0075], as illustrated within Figs. 4A-B ad Fig. 10). 



Claim(s) 4-6, 11-13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunobu in view of Lv, Owada, and Lanman as applied to claim(s) 3, 10, and 17 above, and further in view of Yu, US Patent No. 10645368 B1, hereinafter Yu.

Regarding claim 4, Matsunobu in view of Lv, Owada, and Lanman further discloses the apparatus of claim 3, wherein training the NN comprises performing a rendering pass on the 3D scene to generate images (Owada; training the NN, as addressed within the parent claim(s), comprises performing a rendering pass/sampling on the 3D scene to generate latent images [¶ 0015 and ¶ 0044-0045]), generating a focus stack of the images and performing a decomposition to generate focused images of the input data into presentation planes (Owada; generating images and performing a decomposition/decoding to generate images of the input data into presentation volumes/planes [¶ 0044-0045 and ¶ 0047-0048]; moreover, volume data images [¶ 0049-0051]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu as modified by Lv, Owada, and Lanman, to incorporate wherein training the NN comprises performing a rendering pass on the 3D scene to generate images, generating a focus stack of the images and performing a decomposition to generate focused images of the input data into presentation planes (as taught by Owada), in order to provide an improved three-dimensional modeling that reduces the loss of information while being user-friendly (Owada; [¶ 0003 and ¶ 0015]).
Matsunobu as modified by Lv, Owada, and Lanman fails to disclose to generate Depth-of-Field (DoF) images, generating a focus stack of the DoF images and performing a decomposition to generate focused images of the input data into presentation planes.
However, Yu teaches the DNN comprises performing a rendering pass on the input data to generate Depth-of-Field (DoF) images (Yu; the DNN comprises performing a rendering extraction/pass on the input data [Col. 7, line 47 to Col. 8, line 20 and Col. 8, lines 42-64] to generate Depth-of-Field (DoF) images [Col. 9, lines 14 to Col. 10, lines 8]), generating a focus stack of the DoF images and performing a decomposition to generate focused images of the input data into presentation planes (Yu; generating a focus stack of the DoF images and performing a decomposition to generate focused images of the input data into presentation planes [Col. 9, lines 14 to Col. 10, lines 8]).
Matsunobu in view of Lv, Owada, and Lanman and Yu are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu as modified by Lv, Owada, and Lanman, to incorporate the DNN comprises performing a rendering pass on the input data to generate Depth-of-Field (DoF) images, generating a focus stack of the DoF images and performing a decomposition to generate focused images of the input data into presentation planes (as taught by Yu), in order to provide an improved imaging that is increased in quality and more efficient (Yu; [Col. 1, line 25 to Col. 2, line 2]).

Regarding claim 5, Matsunobu in view of Lv, Owada, Lanman, and Yu further discloses the apparatus of claim 4, wherein training the NN further comprises performing a synthesis of combinations of the presentation planes (Owada; training the NN, as addressed within the parent claim(s), comprises performing a synthesis the of combinations of the presentation planes [¶ 0044-0045 and ¶ 0048]), selecting a combination of planes having a least percentage of error and generating a best combination of images of the presentation planes (Owada; selecting a combination of planes having a least percentage of error and generating a best combination of images of the presentation planes [¶ 0044-0045]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu as modified by Lv, Owada, Lanman, and Yu, to incorporate wherein training the NN further comprises performing a synthesis of combinations of the presentation planes, selecting a combination of planes having a least percentage of error and generating a best combination of images of the presentation planes (as taught by Owada), in order to provide an improved three-dimensional modeling that reduces the loss of information while being user-friendly (Owada; [¶ 0003 and ¶ 0015]).
Lanman further teaches wherein training the NN further comprises performing a synthesis of combinations of the presentation planes (Lanman; training the NN (i.e. machine-learning model) further comprises performing a synthesis of combinations of the presentation planes [¶ 0058-0060], as illustrated within Fig. 6), selecting a combination of planes having a least percentage of error and generating a best combination of images of the presentation planes (Lanman; selecting a combination of planes [¶ 0058-0060] having a least percentage of error (i.e. threshold of loss) and generating a best (i.e. defocus blur) combination of images of the presentation planes [¶ 0063-0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu as modified by Lv, Owada, Lanman, and Yu, to incorporate wherein training the NN further comprises performing a synthesis of combinations of the presentation planes, selecting a combination of planes having a least percentage of error and generating a best combination of images of the presentation planes (as taught by Lanman), in order to provide realistic imaging that reduces visual fatigue (Lanman; [¶ 0003, ¶ 0028, and ¶ 0054]).
Yu further teaches the DNN further comprises performing a synthesis of all combinations of the presentation planes (Yu; the DNN further comprises performing a synthesis of all combinations (i.e. BDfF-NET) of the presentation planes [Col. 9, line 47 to Col. 10, line 8]; moreover, concatenated and fused [Col. 8, line 66 to Col. 9, line 12]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu as modified by Lv, Owada, Lanman, and Yu, to incorporate the DNN further comprises performing a synthesis of all combinations of the presentation planes (as taught by Yu), in order to provide an improved imaging that is increased in quality and more efficient (Yu; [Col. 1, line 25 to Col. 2, line 2]).

Regarding claim 6, Matsunobu in view of Lv, Owada, Lanman, and Yu further discloses the apparatus of claim 5, wherein training the DNN further comprises applying training input data to a decomposition network to generate the best combination of images and plane labels (Owada; training the DNN further comprises applying training input data to a decomposition/decoding network to generate the subjectively best combination of images and plane labels/attributes [¶ 0044-0045 and ¶ 0047-0048]; moreover, neural style transfer [¶ 0049-0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu as modified by Lv, Owada, Lanman, and Yu, to incorporate training the DNN further comprises applying training input data to a decomposition network to generate the best combination of images and plane labels (as taught by Owada), in order to provide an improved three-dimensional modeling that reduces the loss of information while being user-friendly (Owada; [¶ 0003 and ¶ 0015]).
Yu further teaches the DNN further comprises applying training input data to a decomposition network to generate the best combination of images (Yu; the DNN further comprises applying training input data to a decomposition network to generate the subjectively best combination of images [Col. 9, line 14 to Col. 10, line 8]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu as modified by Lv, Owada, Lanman, and Yu, to incorporate the DNN further comprises applying training input data to a decomposition network to generate the best combination of images (as taught by Yu), in order to provide an improved imaging that is increased in quality and more efficient (Yu; [Col. 1, line 25 to Col. 2, line 2]).

Regarding claim 18, the rejection of claim 18 is addressed within the rejection of claim 4, due to the similarities claim 18 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 18.

Regarding claim 19, the rejection of claim 19 is addressed within the rejection of claim 5, due to the similarities claim 19 and claim 5 share, therefore refer to the rejection of claim 5 regarding the rejection of claim 19.

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 6, due to the similarities claim 20 and claim 6 share, therefore refer to the rejection of claim 6 regarding the rejection of claim 20.

Regarding claim 11, the rejection of claim 11 is addressed within the rejection of claim 4, due to the similarities claim 11 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 11.

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 5, due to the similarities claim 12 and claim 5 share, therefore refer to the rejection of claim 5 regarding the rejection of claim 12.

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 6, due to the similarities claim 13 and claim 6 share, therefore refer to the rejection of claim 6 regarding the rejection of claim 13.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/           Primary Examiner, Art Unit 2616